Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: A transparent screen, such that the screen main body is configured to display a video image projected from a rear side of the screen main body to a user on the front side of the screen main body and enable a rear background to be visually recognized through the screen main body by the user, wherein the screen sheet of the screen main body includes a light scattering layer comprising a transparent resin and light scattering material particles is known. See for example, Matsuo (U.S. Publication No. 2017/0351009) and Watanabe (U.S. Publication No. 2017/0059982). Matsuo and Watanabe also teach that the screen may be curved.  The prior art does not teach a transparent screen, comprising: a front glass plate; a rear glass plate positioned with respect to the front glass plate such that the front and rear glass plates are laminated in a front-rear direction; and a screen main body interposed between the front and rear glass plates and comprising a plurality of adhesion layers and a screen sheet interposed between the plurality of adhesion layers such that the screen main body is configured to display a video image projected from a rear side of the screen main body to a user on the front side of the screen main body and enable a rear background to be visually recognized through the screen main body by the user, wherein the screen sheet of the screen main body includes a light scattering layer comprising a transparent resin and light scattering material particles, the front and rear glass plates and the screen main body have a curved shape in a cross section orthogonal to outer edge portions of the front and rear glass plates, and the front and rear glass plates are formed such that a length of a center line in a plate thickness direction of one of the front and rear glass plates on an external side of the screen main body in a curvature radius direction of the curved shape is greater than a length of a center line in a plate thickness direction of the other one of the front and rear glass plates on an internal side of the screen main body in the curvature radius direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852